We have carefully considered the well prepared argument of counsel in defence of the general plan of operations of the class of organizations lately introduced into the state to which this, seemingly least obnoxious to hostile animadversion, belongs; and whatever might be our conclusions if the question were still open, we feel bound by the repeated adjudications heretofore made, and, that the law should be settled, to uphold the ruling of the court below. Indeed the very questions now presented have been passed upon and decided in reference to this association, and we must adhere to our former ruling. We will only refer to some of the cases. Smith
v. B.  L. A., 73 N.C. 372; Mills' case, 75 N.C. 292; Overby's case,81 N.C. 56; Hanner's case, 78 N.C. 188.
The decision in James v. Martin, from Alexander, and in Rhyne v. Mason, from Gaston, is the same as that in England v. Garner, ante, 212.
 *Page 1